                                       1   JASON D. LAMM # 018454
                                       2
                                           2501 North Seventh Street
                                           Phoenix, AZ 85016-2030
                                       3   Telephone: (602) 222-9237
                                           Facsimile: (602) 222-2299
                                       4
                                           Email: jlamm@cyberlawaz.com
                                       5   Attorney for Defendant GILL

                                       6
                                                                   UNITED STATES DISTRICT COURT
                                       7
                                                                       DISTRICT OF ARIZONA
                                       8

                                       9
                                           United States of America,               ) 4:18-cr-01589-RCC-LCK
                                      10                                           )
                                                          Plaintiff,               ) DEFENDANT’S MOTION FOR EARLY
                                      11
(602) 222-9237 ◆ Fax (602) 222-2299




                                                                                   ) TERMINATION OF PROBATION
  LAW OFFICES OF JASON D. LAMM




                                                 vs.                               )
       2501 North Seventh Street
        Phoenix, AZ 85016-2030




                                      12
                                                                                   )
                                      13   Joseph Michael Gill,                    )
                                                                                   )
                                      14
                                                          Defendant                )
                                      15

                                      16         Defendant, through undersigned counsel, pursuant to Rule 32.1,

                                      17   Federal Rules of Criminal Procedure, hereby moves this Court to enter an
                                      18   Order terminating the Defendant’s terms of probation for the reasons set forth
                                      19   herein.
                                      20         On January 9, 2019, the Court placed the Defendant on a term of 60
                                      21   months of probation, in consequence to his guilty plea to the charge of
                                      22   Dealing in Firearms Without a License, a class D felony, as charged in the
                                      23   Information.
                                      24         As is noted in an email from the Defendant’s probation officer, attached
                                      25   hereto as Exhibit 1, the Defendant has satisfied all outstanding financial
                                      26   obligations, and has completed all community service hours that were
                                                                                  1
 1   ordered. Exhibit 1 further reflects that the Defendant’s probation officer, Ruby
 2   Streich, is “in support of [Defendant’s] termination”.
 3           At the time of Sentencing, the Court indicated that it wished to give the
 4   Defendant “a chance” based on the unusual nature of the case and the
 5   Defendant’s background. Indeed, the Presentence Report (Doc 27) sets forth
 6   the Defendant’s unique employment history (Id. at ¶ 63) and clearly suggests
 7   that any sort of recidivism is highly unlikely. Moreover, Defendant has fully
 8   availed himself of all services offered by Probation and has successfully
 9   completed all assessments which he was ordered to complete.
10           At this juncture, the Defendant is not in need of any sort of supervision
11   or services that can be offered by the United States Probation Office. Indeed,
12   the only purpose of keeping the Defendant on probation is to assure that he
13
     remains a law-abiding citizen. Respectfully, given his history prior to the
14
     commission of the offense, as well as the unique circumstances of this case, it
15
     is respectfully submitted that the Defendant’s being on probation makes it no
16
     more likely or less likely that he will fail to follow all federal, state and local
17
     laws.
18
             Based on the foregoing, and for good cause demonstrated herein, as
19
     well as in the record to date, it is respectfully requested the Court enter an
20
     Order terminating the Defendant’s term of probation forthwith.
21
             Respectfully submitted this 3rd day of March, 2020.
22

23                                             /s/ Jason D. Lamm
                                               Jason D. Lamm
24                                             Attorney for Defendant Gill
25

26

                                                2
 1                           CERTIFICATE OF SERVICE
 2
            I certify that on this date, I electronically transmitted the attached
 3   document, by electronic mail, on the following, who may or may not be
     registered participants of the CM/ECF System:
 4

 5   Ronald Cheng
     Assistant US Attorney
 6   333 Las Vegas Blvd S, Ste. 5000
     Las Vegas, NV 89101-7071
 7
     ronald.cheng@usdoj.gov
 8
     Ruby Streich
 9   Probation Officer
     U.S. Probation Office
10
     Ruby_Streich@azd.uscourts.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                           3
